DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 is rejected because in claim 1 the language “connected to a selected one the first and fourth side” is not understood.  Clarification and/or correction are required.
 	Claim 12 and it’s dependents are rejected because the language “capable of being assembled” is not positive claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cayse (US 6,328,028).
 	Cayse teaches a self-contained fuel package made of a carton containing fire starting material, a carbon blank for forming the carton and methods of assembling and using the carton (see col. 2, lines 10-15).  The carton blank is a simple design that is easily assembled into the carton (see col. 2, lines 41-42).  The carton can be combined with materials for igniting and starting a fire and sold as an integrated kit (see col. 3, lines 49-52). The carton is made of cardboard (see col. 4, lines 7-11).  
 	An example of a carton blank 10 for forming the carton 12, is shown in FIG. 1.  The carton blank 10 includes four side panels 20, 22, 24, 26 foldably connected to form the sidewalls of the erected carton 12 (FIG. 15).  The side panels include a front side panel 20, a back side panel 24, and first and second sidewall panels 22, 26.  Each of the side panels has four sides or edges designated as a, b, c, d. The first sidewall panel 22 is positioned between the front side panel 20 and the back side panel 24, and is foldably connected along opposing sides 22a, 22c to side 20c of the front side panel 20 and side 24a of the back side panel 24.  The second sidewall panel 26 is positioned adjacent to the back side panel 24, and is foldably connected along side 26a to side 24c of the back side panel 24.  In erecting carton 12, side 26c of the second sidewall 
panel 26 is attached to side 20a of the front side panel 20 (FIGS. 2 and 3).  
The two panels 20, 26 can be joined by any suitable means, including adhering 
an adhesive strip 30 over a tab or flap 32 that is foldably connected along 
side 20a of the front side panel 20.  
 	The carton blank 10 also includes two overlaying top panels 34, 36, and 
two overlaying base panels 38, 40.  Each of the top and base panels have four 
sides designated as a, b, c, d. The first top panel 34 is foldably connected 
along side 34d to side 20b of the front side panel 20, and the second top panel 
36 is foldably connected along side 36d to side 24b of the back side panel 24.  
The first base panel 38 is foldably connected along side 38b to side 20d of the 
front side panel 20, and the second base panel 40 is foldably connected along 
side 40b to side 24d of the back side panel 24.
 	The carton comprises a base having multiple openings therein, a paper material 
covering the base and openings and a top panel having an opening sized for carrying the firestarter therein (see claims 11-13).  Cayse meets the limitations of the claims other than the differences that are set forth below.
 	While Cayse does not use the same language as the present application when describing the carton blank, looking at the drawings and the written description it would appear that Cayse renders obvious the present cardboard blank, absent evidence to the contrary.
Claims 4, 6, 13-16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach or suggest a divider panel as set forth in the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17337740/20220927